Gunter, Justice.
Appellant brought this action against appellee, her former husband, seeking to gain custody of their three year old son based on changed conditions. Appellee had been granted custody, with no visitation privileges to appellant, by a divorce decree entered September 12, 1973. After a hearing, the court below found no change in conditions affecting the welfare of the child. Judgment was entered on January 7,1975, denying the relief sought but granting visitation privileges to appellant.
This appeal was withdrawn by appellant’s attorney on March 12, 1975, but was reinstated by order of this court on April 17 because the withdrawal was apparently without appellant’s knowledge or consent. No enumeration of errors or brief has been filed by appellant.
A review of the record shows that the appeal is wholly without merit. The evidence shows that appellant removed the child from Georgia during the divorce proceedings and kept him out of the state until the end of December, 1973. At that time, appellee, who had legal custody, regained physical custody. Although living in Athens, Georgia, appellant made little or no effort to visit the child from that time until she brought this action in *635December, 1974, apparently with, the encouragement of her father, with whom she was living. Appellant’s case was based on evidence that she had settled with her father, was holding a job, and was prepared to love and care for her son. Appellee’s evidence showed that, with the help of his mother and sister, he was providing a wholesome and loving family environment, well-supervised day care, and good training, including regular attendance at church. The record leaves some doubt as to whether appellant could provide for the child as well. It cannot be said that the trial judge abused his discretion in declining to change custody. Davis v. Coggins, 232 Ga. 508 (207 SE2d 490) (1974).
Submitted May 5, 1975
Decided June 24, 1975.
Jack S. Davidson, for appellee.

Judgment affirmed.


All the Justices concur.